263 S.E.2d 356 (1980)
STATE of North Carolina
v.
Braxton CHAVIS.
STATE of North Carolina
v.
Mrs. Martin BULLARD.
STATE of North Carolina
v.
Martin BULLARD.
STATE of North Carolina
v.
Mrs. John L. BARTON.
STATE of North Carolina
v.
John L. BARTON.
STATE of North Carolina
v.
Sanford BARTON.
STATE of North Carolina
v.
James G. OXENDINE.
STATE of North Carolina
v.
Mrs. James G. OXENDINE.
No. 7916SC602.
Court of Appeals of North Carolina.
March 4, 1980.
*358 Atty. Gen. Rufus L. Edmisten by Kaye R. Webb, Associate Atty., Raleigh, for the State.
Seawell, Pollock, Fullenweider, Robbins & May, P. A., by Bruce T. Cunningham, Jr., Carthage, for defendants-appellants.
PARKER, Judge.
Defendants' sole assignment of error is directed to the trial court's refusal to instruct the jury that they should return a verdict of not guilty if they found that defendants failed to send their children to the assigned school because of their good faith belief that as American Indians they are exempt from school board attendance guidelines established at the direction of the Department of Health, Education, and Welfare. We find no error in the refusal to give the tendered instruction.
G.S. 115-166 provides in pertinent part:
Every parent, guardian or other person in this State having charge or control of a child between the ages of seven and 16 years shall cause such child to attend school continuously for a period equal to the time which the public school to which the child is assigned shall be in session. No person shall encourage, entice or counsel any such child to be unlawfully absent from school.
G.S. 115-169 provides:
Any parent, guardian or other person violating the provisions of this Article shall be guilty of a misdemeanor and upon conviction shall be fined not more than fifty dollars ($50.00) or imprisoned not more than 30 days, or both, in the discretion of the court.
*359 G.S. 115-166 does not explicitly require the parent to cause his child to attend the public school to which he is assigned, but instead requires only that the parent cause his child to attend school "for a period equal to the time which the public school to which the child is assigned shall be in session." However, G.S. 115-166 must be read in pari materia with G.S. 115-176 which provides in part that "[n]o child shall be enrolled in or permitted to attend any public school other than the public school to which the child has been assigned by the appropriate board of education." Thus, unless a parent chooses to have his child attend an approved nonpublic school, he must cause him to attend the public school to which he is assigned.
The record discloses that defendants had ample notice prior to the beginning of the 1978-79 school year that their children were assigned to Oxendine School, and there is ample evidence that they willfully caused them to attend Prospect School. In light of this, the question presented is whether their good faith belief that as American Indians they are exempt from compliance with the school assignment plan adopted by the Robeson County Board of Education pursuant to the mandate of the Department of Health, Education, and Welfare is a defense to the offense charged. As a matter of law, no such exemption exists. Although the American Indian tribes have been accorded a unique legal status by virtue of Art. I, § 8, cl. 3 of the Federal Constitution which empowers the Congress "To regulate commerce. . . . with the Indian tribes," even if defendants were members of a federally recognized tribe, which they concede they are not, the provisions of the Civil Rights Act of 1964 with respect to public school desegregation would apply no less to them. A distinction must be drawn between governmental requirements affecting the American Indian as a political classification and those affecting the American Indian as a racial classification. See, Morton v. Mancari, 417 U.S. 535, n. 24, 94 S.Ct. 2474, n. 24, 41 L.Ed.2d 290, n. 24 (1974). As one court has expressed it, laws or practices in the former category are "closely related to furthering the federally recognized interests of political sovereignty and tribal self-government and the classifications consequently depend on tribal membership or proximity to reservations." Booker v. Special Sch. Dist. No. 1, Minneapolis, 451 F.Supp. 659, 667 (D.Minn.1978), aff'd 585 F.2d 347 (8th Cir. 1978). Those in the latter category, however, are directed to a "racial" group consisting of "Indians," Morton v. Mancari, supra, and are to be judged no differently than other classifications based on race. In Booker, the United States district court held that a court-ordered desegregation plan which affected Indians not living on a reservation raised no question of the political status of Indians but, instead, affected them as a racial group. Thus, the court concluded that any variance from the plan, even if intended to promote the special needs of Indian children not living on a reservation, would raise serious questions under the equal protection clause of the Federal Constitution. Similarly, the desegregation plan pursuant to which the school district lines were established in 1970 in the present case, insofar as it affects the defendants and the other Indians in Robeson County, affects them, as it affects all other county residents, as members of a racial group and, as a matter of law, they are equally subject to the plan's mandate.
Although the record supports the good faith of defendants' belief in their exemption from the plan, that belief was based on a mistake of law, and the general rule is that a mistake of law, however bona fide, is no defense to prosecution for an act which violates the criminal laws unless the offense includes the element of willfulness or requires specific criminal intent. 21 Am. Jur.2d Criminal Law § 94, p. 176. The offense defined by G.S. 115-166 clearly does not require any specific intent, and this Court has previously held that willfulness is not an element of the offense. State v. Vietto, 38 N.C.App. 99, 247 S.E.2d 298 (1978), reversed on other grounds, 297 N.C. 8, 252 S.E.2d 732 (1979). Therefore, defendants' good faith belief, based as it was on a *360 misunderstanding of the law, could furnish no defense in a prosecution for the offense charged. We note that the defense offered in this case is distinguishable from that presented in State v. Miday, 263 N.C. 747, 140 S.E.2d 325 (1965). In that case, the defendant's child was refused admission to public school because he had not met the legal requirements for inoculation. The Supreme Court held that the defendant's good faith assertion of his perceived rights under a statute exempting children whose parents were bona fide members of a religious organization whose teachings opposed inoculation from having a certificate of inoculation for admission to school was a valid defense to a charge of violation of G.S. 115-166. In that case, the defense was provided by statute. In the present case, no defense, statutory or otherwise, exists. The trial court properly refused to give the tendered instruction.
No error.
MORRIS, C. J., and HILL, J., concur.